TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00678-CV


In re Richard Scheller




ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N

 
	On December 2, 2009, relator Richard Scheller filed his petition for writ of
mandamus and motion for temporary relief.  See Tex. R. App. P. 52.8, 52.10.  On December 10, we
issued an order staying the trial court's order pending our resolution of Scheller's petition, allowing
the real party in interest until December 22 to file a response.  Having reviewed the petition,
response, and record, we dissolve our stay and deny the petition for writ of mandamus.  

__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Waldrop
Filed: December 23, 2009